FILED
                             NOT FOR PUBLICATION                              MAR 01 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BALRAJ SINGH,                                     No. 06-75470

               Petitioner,                         Agency No. A073-426-080

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Balraj Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior

order denying reopening based on ineffective assistance of counsel. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 790 (9th

Cir. 2005). We deny the petition for review.

       The BIA was within its discretion in denying Singh’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s June 23,

2006, decision denying reopening. See 8 C.F.R. § 1003.2(b)(1).

       Singh’s remaining contention is unpersuasive.

       PETITION FOR REVIEW DENIED.




RB/Research                               2                                    06-75470